468 F.2d 199
UNITED STATES of America, Plaintiff-Appellee,v.James Andrew COLBERT and Michael Beryl Reese, Defendants-Appellants.
No. 71-2097.
United States Court of Appeals,Fifth Circuit.
June 1, 1972.Rehearing En Banc Granted June 1, 1972.

Jack Drake, Drake & Knowles, University, Ala., for defendants-appellants.
Wayman G. Sherrer, U. S. Atty., Melton Alexander, L. Scott Atkins, John S. Salter, Asst. U. S. Attys., Birmingham, Ala., for plaintiff-appellee.
Before JOHN R. BROWN, Chief Judge, and TUTTLE, WISDOM, GEWIN, BELL, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, DYER, SIMPSON, MORGAN, CLARK, INGRAHAM and RONEY, Circuit Judges.

BY THE COURT:

1
The Court on its own motion having determined to have this case, 454 F.2d 801, reheard en banc,


2
It is ordered that this cause shall be reheard by the Court en banc on briefs without oral argument.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.

On Court's Motion

3
Before BROWN, Chief Judge, TUTTLE, WISDOM, GEWIN, BELL, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, DYER, SIMPSON, MORGAN, CLARK, INGRAHAM and RONEY, Circuit Judges.

BY THE COURT:

4
The Court on its own motion having determined to have this case reheard en banc,


5
It is ordered that this cause shall be reheard by the Court en banc on briefs without oral argument.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.